NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

PABLO GUARTAZACA-DUTAN,                          No.   20-70826

                Petitioner,                      Agency No. A215-882-094

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Pablo Guartazaca-Dutan, a native and citizen of Ecuador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Guartazaca-

Dutan failed to establish that the harm he experienced or fears in Ecuador was or

would be on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S.

478, 483 (1992) (an applicant “must provide some evidence of [motive], direct or

circumstantial”); see also Madrigal v. Holder, 716 F.3d 499, 506 (9th Cir. 2013)

(“mistreatment motivated purely by personal retribution will not give rise to a valid

asylum claim”). We lack jurisdiction to consider Guartazaca-Dutan’s contentions

as to a political opinion claim because he did not raise them to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to consider claims not raised to the BIA). Thus, Guartazaca-Dutan’s asylum and

withholding of removal claims fail.

      In his opening brief, Guartazaca-Dutan does not contest the BIA’s

determination that he waived challenge to the IJ’s denial of his CAT claim, see

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in a party’s opening brief are waived), and we lack




                                         2                                      20-70826
jurisdiction to consider his contentions as to the merits of his CAT claim, see

Barron, 358 F.3d at 677-78.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   20-70826